Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is based on the application filed on 6/16/2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 7/20/2020.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/16/2020 has been considered.

Oath/Declaration
The oath or declaration filed on 6/16/2020 is acceptable. 

Claim Objection
Claims 1-20 are objected to because of the following informalities:  

With regard to claim 1, the claim recites the limitation “the second substrate” in line 7. However, “a second substrate” has not been defined 
1. A method for producing at least one first JFET transistor, comprising at least the steps of: a) producing, on a first substrate, a stack comprising at least one first layer comprising a first semiconductor doped according to a first conductivity type and a second layer comprising a second semiconductor doped according to a second conductivity type opposite to the first conductivity type, ; said at least one first layer being disposed between the first substrate and a second substrate, then c) removing the first substrate, then d) etching said at least one first layer such that at least one remaining portion of said at least one first layer forms a front gate of said at least one first JFET transistor, then e) etching the second layer such that at least one first remaining portion of the second layer is disposed below the front gate of said at least one first JFET transistor and forms the channel, the source and the drain of said at least one first JFET transistor.

	The dependent claims 2-19 inherit the deficiency.

		With regard to claim 2, the claim ended without a period (.). 
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-19 would be allowable upon overcoming the objections outlined in this office action.

The following is an examiner’s statement of reasons for allowance:

Claims 1-19 would be allowable because the prior art neither anticipates nor obvious of the limitations of the base claim 1 that recites method for 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 US20190148367: The invention teaches related method but fail to teach d) etching said at least one first layer such that at least one remaining portion of said at least one first layer forms a front gate of said at least one first JFET transistor, then e) etching the second layer such that at least 

This application is in condition for allowance except for the above formal matters. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO              MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/SELIM U AHMED/     Primary Examiner, Art Unit 2896